Title: To Thomas Jefferson from Edmund Pendleton, 17 June 1800
From: Pendleton, Edmund
To: Jefferson, Thomas



Dear Sir
Edmundsbury June 17th. 1800

When I view the date of yr. favor of April 19th., I am ashamed of having so long delayed to acknowledge it’s reciept & comply with your small request. my Answers to your queries are now inclosed, which I fear will be a poor compensation for the delay, or for your trouble in forming the Questions. The truth is that when your letter came to hand, I was engaged in a very disagreable piece of business, not to be put by, wch. I found would employ me ’til you would have left Philadelphia, & since I gave way to an inclination to procrastinate, which I suppose the companion of old age, as I do not remember to have felt it in Youth. Another truth is that I am not only rusty in Parliamentary Rules, but never read much on the Subject; my small stock of knowledge in that way I caught from Mr. Robinson & Mr. Randolph, or was the result of my own reflections, dictated by the principle of having every question so put as to be well understood, & free as might be from embarrassment or complexity. My mite however is freely cast into your Treasury, and I wish it was of more value.
I had flattered my self with hopes of hearing that peace was concluded between France & Austria, as Negotiation was continued & hostilities not commenced so early, as Usual, notwithstanding the great preparations on both sides; but it seems treaty has failed, & Buonaparte Left to the event of his secondary means of procuring Peace, by beating them into it. If the French have been as successful on the Rhine (about which there are contradictory reports,) as in Itally, I fancy the Peace will not be long delayed. I hope that between France & America is ’ere now concluded.
Our early wheat crop, chiefly cultivated in this neigh[bour]hood, was very promising—free from the Fly, so destructive above, […] Rust among that of the latter kind below—but we are much alarmed for the wet weather in the commencement of our Harvest. Accept my friendly Salutations, & assurance of Unchangeable & Affecte. esteem

Edmd Pendleton

